 OSWEGO FALLS CORP.621and equipment for all stores, purchases valued at approximately $16,-500 originated in the State of New York, and purchases valued atapproximately $18,100 originated outside the State of New York.Of the latter, purchases valued at approximately $9,000 originatedoutside the State of Pennsylvania. Shipments to all the Employer'sstores are made directly by suppliers or by the Employer from itsPittsburgh warehouse.During 1953, the Employer received $563,000 in gross revenue fromservices performed at all its stores.From the Jamaica store duringthat period, the Employer received $93,000 in gross revenue.TheEmployersellsno products that cross State lines.Neither the Employer's multistate chain of service establishmentsnor the operations of its Jamaica store covered in this case meet thejurisdictional standards established in our recent decision ofHogueand Knott Supermarkets.'Under these circumstances, and for thereasons setforth in the citedcase, wedismiss the instant petition.[The Boarddismissed the petition.]1 110 NLRB No. 68.OSWEGO FALLS CORP.'andSYRACUSE PHOTO ENGRAVERS UNION,LOCAL 20, INTERNATIONAL UNION OF PHOTO ENGRAVERS OF NORTHAMERICA, AFL, PETITIONEROSWEGO FALLS CORP.andGEORGE TROMBLAY, PETITIONERandFULTONOSWEGO-FALLS SEALRIGHT LOCALNo. 54,INTL. BRO. OFPULP,SULPHITE&PAPER MILL WORKERS,AFL.Cases Nos. 3-RC-1398and'3-RD-92.October 28,1954Decisionand OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated 2 hearing was held before John W.Irving, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.T pon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.The name of the Employer appears as amended at the hearing.2As consolidation is a matter for administrative discretion, we find no merit to thecontention of the Employer and Union that the proceedings herein were improperly con-solidated.Pacific Metals Company,Ltd., 91NLRB 696, footnote 2;PacificMaritimeAssociation,100 NLRB1259, footnote 7.110 NLRB No. 99. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.No question affecting commerce exists concerning the represen-tation of employees within the meaning of Section 9 (c) (1) and-Section 2 (6) and (7) of the Act.Prior to March 21, 1954, the expiration date of their old contract,the Employer and Union began negotiations for a new contract. OnMarch 27, 1954, the union bargaining committee agreed to accept theEmployer's proposal resulting from the negotiations, and recommendit to the union membership.'By letter dated March 29, 1954, theUnion notified the Employer that its proposal was approved by theunion membership and that the contract was to be effective fromMarch 21, 1954, to March 21, 1955. From the time the Employer re-ceived the Union's signed communication of acceptance, the partiesconsidered that the agreement had been properly concluded, and thatthe actual signing of a final contract document by both parties wasa formality to be accomplished at their convenience.Thus, althoughthe contract had not been formally executed, certain provisionsthereof, such as increases in wages and insurance, were put into effectimmediately.Thereafter, on April 15, 1954, the decertification peti-tion herein was filed.The next day, April 16, 1954, the contract wasprepared in final form and signed by the Employer and Union.Thereafter, on April 20,1954, the certification petition herein was filedinvolving the same employees covered by the decertification petition.Contrary to the Employer and the Union, the decertification Peti-tioner contends that their contract is no bar to this proceeding becauseithad not been signed by both parties until after the filing of thedecertification petition herein.We find no merit in the contention ofthe Petitioner.We note particularly that the agreement resultingfrom negotiations and the Union's acceptance thereof were both inwritten form; that the parties considered the agreement to have beenproperly concluded and put into immediate effect certain importantprovisions thereof; and that both parties signed a formal contractwithin a reasonable time after agreement had been reached. In thesecircumstances, we find, for contract-bar purposes, that the contractwas completed on March 29, 1954, prior to the date of the filing ofthe decertification petition herein.Accordingly, we find that the cur-rent contract of the Employer and Union is a bar to this proceedingand we shall therefore dismiss the petitions herein.[The Board dismissed the petitions.]MEMBERS MURDOC$ and DODGERS took no part in the considerationof the above Decision and Order.08During the course of the negotiations, when agreement was reached on the particularitems, they were immediately written down by the parties.Generally at the end of eachbargaining session, a secretary would type a final copy of what was agreed upon. Thus,the union bargaining committee had a memorandum of the Employer's proposal for sub-mission to the union membership